Exhibit 10.8

 

MEDIA GENERAL, INC.

 

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

Amended and Restated

 

Effective November 24, 2003

 

Media General, Inc., hereby amends and restates the Media General, Inc.,
Executive Supplemental Retirement Plan (the “Plan”) for the benefit of the
eligible officers and executive employees of Media General, Inc., and its wholly
owned subsidiaries (collectively the “Company”) that was originally adopted on
May 24, 1979, and amended and restated from time to time.

 

1. Purpose. The Plan is intended to advance the interests of the Company by
providing certain of its officers and other key executive employees with
supplemental retirement benefits and thus an additional incentive to promote the
success of the Company and to encourage the employees to remain employed by the
Company. The Plan is intended to be (and shall be construed and administered as)
an “employee pension benefit plan” under the provisions of the Employee
Retirement Income Security Act of 1974 (“ERISA”), which is unfunded and
maintained by the Company solely to provide retirement income to a select group
of management or highly compensated employees, as such group is described under
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2. Administration of Plan. The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company (the “Committee”).



--------------------------------------------------------------------------------

3. Eligibility and Participation. Any salaried executive employee of the Company
shall be eligible to participate in the Plan.

 

From the employees eligible to participate in the Plan, the Committee may from
time to time select those employees whom the Committee shall recommend to the
Board for participation in the Plan. In selecting those employees who shall be
recommended at any time, the Committee shall consider the position and
responsibilities of the eligible employees, the value of their services to the
Company and such other factors as the Committee deems pertinent.

 

As promptly as practicable after the Committee shall have made recommendations
to the Board, the Board shall review the recommendations of the Committee and in
the Board’s discretion designate all or any number of those employees as shall
have been recommended by the Committee as participants in the Plan. Set forth in
Exhibit A and in Exhibits B and C attached hereto are the Participants and
Special Participants, respectively, who have been designated from time to time.

 

4. Supplemental Retirement Benefit.

 

(a) The Company shall pay a supplemental retirement benefit to each Participant
upon his retirement after attaining age fifty-five (55). Upon the death of a
Participant, a death benefit will be paid to his spouse or designated
beneficiary in accordance with the provisions of paragraph 6 hereof.

 

(b) Subject to the provisions of (c), (d), (e) and (f) of this paragraph 4, the
amount of the supplemental retirement benefit payable to a Participant shall be
equal to the difference between the amounts determined under (1) and (2), as
follows:

 

(1) An amount equal to 55% of the Participant’s average annual compensation for
the five calendar years of his employment by the Company prior to his death or
retirement during which his compensation

 

2



--------------------------------------------------------------------------------

was the highest. If the Participant has been employed by the Company for less
than five years, the average compensation for such number of years shall be used
in this computation.

 

(2) An amount equal to the total of the annual retirement benefits the
Participant is entitled to receive under the Employees Retirement Plan of the
Participating Companies of Media General, Inc. (the “Retirement Plan”) and all
other retirement plans or benefit arrangements providing for a pension payable
with respect to the Participant’s employment by the Company or any other
employer (collectively, the “Pension Plans”). For purposes of this Plan, the
joint and survivor annuity provided under such Employees’ Retirement Plan and
the comparable form of benefit under any other retirement plan or benefit
arrangement taken into account in this computation shall be deemed to be the
applicable form of benefit. Distributions under the MG Advantage 401(k) Plan or
Media General, Inc. Deferred Compensation Plan shall not be taken into account
in this computation, and in the case of Participants who are admitted to the
Plan on or after January 1, 1991, benefits provided under a plan or arrangement
that is sponsored by an employer other than the Company shall not be included in
the determination of the amount under this paragraph 4(b)(2).

 

No benefit shall be payable if the amount computed under (2) equals or exceeds
the amount computed under (1).

 

For purposes of the Plan, a Participant’s compensation for a calendar year shall
mean the sum of (i) a Participant’s highest base rate salary that is payable
during the calendar year and (ii) the Incentive Bonus that is payable to such
Participant with respect to the prior calendar year. The determination of
compensation shall be made for each calendar year during which a Participant is
employed by the Company irrespective of the number of days during each such
calendar year that the Participant is actually employed by the Company. In the
case of a Participant who is entitled to receive supplemental disability
payments under paragraph 5, the benefit payable under paragraph 5 shall be
treated as compensation for purposes of paragraph 4.

 

(c) The benefit payments provided in paragraph 4(b) shall be reduced if such
payments commence upon the Participant’s retirement prior to attaining age
sixty-three (63). If a

 

3



--------------------------------------------------------------------------------

Participant retires prior to attaining age sixty-three (63), the benefit payment
shall be an amount equal to the amount of the benefit payment computed as
provided in paragraph 4(b) multiplied by the applicable factor in the table set
forth below:

 

Age at Retirement


--------------------------------------------------------------------------------

   Reduced Benefit Factor


--------------------------------------------------------------------------------

62    92.3% 61    84.6% 60    76.9% 59    70.7% 58    64.6% 57    58.4% 56   
53.8% 55    49.2%

 

The reduction of any benefit payment required by this paragraph 4(c) can be
waived by the Committee in its sole discretion.

 

4



--------------------------------------------------------------------------------

(d) If a Participant who enters the Plan on or after January 1, 1991, terminates
his employment with the Company, other than on account of his death or
disability, prior to completing 15 full years of service to the Company after
his admission to the Plan, the percentage of average annual compensation used to
determine the amount in paragraph 4(b)(1) shall be reduced to the following
percentage:

 

Years of Service (in Plan)


--------------------------------------------------------------------------------

   Benefit Percentage


--------------------------------------------------------------------------------

14    54% 13    53% 12    52% 11    51% 10    50%   9    45%   8    40%   7   
35%   6    30%   5    25%   4    20%   3    15%   2    10%   1    5%   0    0%

 

(e) If a Participant who entered the Plan prior to January 1, 1991 terminates
his employment with the Company prior to January 1, 1996, other than on account
of his death or disability, the percentage of average annual compensation
provided in paragraph 4(b)(1) shall be reduced to the following percentage:

 

Year Employment Terminates


--------------------------------------------------------------------------------

   Benefit Percentage


--------------------------------------------------------------------------------

1995    54% 1994    53% 1993    52% 1992    51% 1991    50%

 

(f) The benefit payment computed under paragraph 4(b), as reduced by paragraphs
4(c) and 4(d), shall be an annual amount which shall be payable in monthly
installments commencing on the first day of the first month following the
termination of the Participant’s employment by the Company and terminating with
the last installment paid prior to the Participant’s death.

 

5



--------------------------------------------------------------------------------

(g) At the Participant’s option, he may elect, at least ninety (90) days prior
to the time benefit payments are first payable hereunder, to receive reduced
benefit payments in exchange for the Company’s agreement to make one hundred and
twenty (120) monthly payments under the Plan irrespective of the death of the
Participant and/or his spouse. The amount of the reduction of the benefit to be
paid to the Participant and to his spouse upon his death will be determined by
an actuarial consulting firm selected by the Company. The Participant shall
designate who shall be the recipient of the guaranteed payments upon the death
of the survivor of the Participant and his spouse. In the absence of such
designation, payments shall be made to the Participant’s estate.

 

(h) Notwithstanding the foregoing provisions, Special Participants shall be
entitled to receive only those supplemental retirement benefits specified in
Exhibits B and C respectively.

 

5. Supplemental Disability Benefit.

 

(a) In the event a Participant terminates his employment by the Company on
account of his disability, which for purposes of the Plan is defined as the
inability to perform the services required by his position with the Company by
reason of any medically determinable, physical or mental impairment which can be
expected to be of long-continued and indefinite duration, he will not be treated
as having retired from the Company during the period of his disability for
purposes of paragraph 4, and he will be paid a supplemental disability benefit
until the earlier of (i) the date he resumes his employment with the Company in
his former position, or (ii) the date he attains the age of sixty three (63).

 

6



--------------------------------------------------------------------------------

(b) The supplemental disability benefit shall be an amount equal to the
difference between the amounts determined under (1) and (2) below as follows:

 

(1) An amount equal to the Participant’s base compensation for the year in which
he becomes disabled plus an amount equal to the incentive bonus, if any, that is
payable to such Participant with respect to the calendar year next preceding the
year in which he becomes disabled. Such amount will be increased or decreased
for each subsequent calendar year by a factor that is equal to the increase or
decrease in the average covered compensation of all participants in the
Employees Retirement Plan of Media General, Inc., from year to year.

 

(2) An amount equal to the aggregate amount of compensation received by the
Participant with respect to services performed by the Participant for the
Company and any other employer (including the Participant himself in the case of
self-employment income) during the period he is receiving supplemental
disability payments hereunder plus an amount equal to the Social Security
benefits, if any, that such Participant is entitled to receive during the
period.

 

(c) The supplemental disability benefit payment provided in paragraph 5(b) shall
be an annual amount which shall be payable in monthly installments commencing on
the first day of the first month following the suspension of the Participant’s
employment by the Company on account of his disability and continuing until he
resumes his employment with the Company in his former position or until he
attains the age of sixty-three (63).

 

(d) If a Participant attains the age of sixty-three (63) while he is entitled to
receive supplemental disability benefit payments under the Plan, he will be
deemed to have retired from the Company for purposes of paragraph 4 as of such
date, and such supplemental disability benefit payments will cease and he will
be entitled to receive the benefit payment computed under paragraph 4 commencing
on the first day of the first month following such date.

 

(e) Notwithstanding the foregoing provisions, Special Participants shall not be
entitled to any disability benefits.

 

6. Death Benefit.

 

(a) Upon the death of a Participant receiving or entitled to receive benefit
payments under the Plan, the Company shall pay a death benefit as hereinafter
provided.

 

7



--------------------------------------------------------------------------------

(b) A spouse’s benefit shall be payable only in the event the Participant was
married to the spouse at the time of the termination of the Participant’s
employment by the Company.

 

(c) The benefit payable to a Participant’s spouse shall be an amount equal to
the difference between the amounts computed under (1) and (2) as follows:

 

(1) An amount equal to 80% of the amount determined under paragraph 4(b)(1).

 

(2) An amount equal to the total of the benefits the Participant’s spouse is
entitled to receive under the Pension Plans taken in account in computing the
amount under paragraph 4(b)(2).

 

No benefit shall be payable hereunder if the amount computed under (2) equals or
exceeds the amount computed under (1). If the Participant has made an election
to receive a reduced benefit pursuant to paragraph 4(g), the amount of the
spouse’s benefit will be determined by an actuarial consulting firm selected by
the Company at the time such election is made.

 

(d) The spouse’s benefit shall be paid to the surviving spouse in monthly
installments commencing on the first day of the first month following the
Participant’s death and continuing until the death or remarriage of the
surviving spouse.

 

(e) In the event of the death of a Participant prior to the termination of his
employment by the Company, the spouse’s benefit shall nevertheless be payable as
provided herein.

 

(f) Upon the death of a Participant who has not retired and who is not married
at the time of his death, the Company shall pay to the estate of such
Participant a lump sum payment equal to the present value of the benefit
payments that would have been made to such Participant pursuant to paragraph 4
during the 10 year period following his death determined as if

 

8



--------------------------------------------------------------------------------

such Participant had retired at age sixty-three (63) and lived for ten (10)
years. In determining such present value, the discount rate shall be a rate
equal to the yield on 10 year government obligations determined on the last day
of the month next preceding the lump sum payment hereunder, which payment shall
be made within ninety (90) days of the date of the Participant’s death.

 

(g) Notwithstanding the foregoing provisions, a surviving spouse of a Special
Participant shall be entitled to a spousal benefit only in accordance with the
schedule on Exhibit B. No other benefit shall be payable to any other person.

 

7. Election of In-Service Distributions.

 

(a) Eligibility. A Participant who has at least fifteen (15) full years of
service with the Company after his admission to the Plan, who has attained the
age of 65 and who has remained in the employ of the Company may elect to begin
in-service distributions of his supplemental retirement benefit.

 

(b) Election of Benefit. A Participant satisfying the eligibility requirements
of paragraph 7(a) may make an irrevocable written election to begin receiving
in-service payments. Such written election must be filed with the Company not
later than the January 1 of the year prior to the year in which the Participant
wishes to begin receiving in-service payments; provided, however, that a
Participant who is eligible to make such election as of the effective date of
this amendment shall make such an election not later than December 25 of that
year in order to receive an initial distribution in that year. An election made
under this paragraph 7(b) shall override all other provisions of the Plan that
set forth distribution rules, and the Participant’s and Spouse’s benefits shall
be paid under the provisions of this paragraph 7.

 

9



--------------------------------------------------------------------------------

(c) Definitions

 

(1) Accrued Benefit. Accrued Benefit means the supplemental retirement benefit
that a Participant has earned, calculated under paragraph 4(b), based on his
five-year average annual compensation as of the effective date of benefit
determination.

 

(2) Actuarial Equivalent. Actuarial Equivalent means a benefit of equal value
computed using the interest and mortality assumptions specified under the terms
of the Retirement Plan.

 

(3) In-Service Distribution Date. In-Service Distribution Date means the date as
of which in-service distributions are calculated and begin.

 

(4) Gross Supplemental Retirement Benefit. Gross Supplemental Retirement Benefit
means the benefit calculated prior to any qualified plan offsets (but after any
reductions due to a Participant’s prior election to exchange benefits under this
Plan for rights in and to a life insurance contract under the provisions of this
Plan prior to November 24, 2003).

 

(d) Payment of In-Service Distribution. The lump sum present value shall be
calculated equal to the Actuarial Equivalent of a Participant’s Accrued Benefit
determined as of a Participant’s In-Service Distribution Date. If a Participant
made a prior election to exchange benefits under this Plan for rights in and to
a life insurance contract under the provisions of this plan prior to November
24, 2003, that Participant’s lump sum present value shall be reduced by the
premium payments actually made by the Company prior to November 24, 2003. The
Participant shall receive payment of the lump sum present value in two parts as
follows:

 

(1) 35% of the Participant’s lump sum benefit as of his In-Service Distribution
Date shall be payable on, or as soon as administratively practical following,
his In-Service Distribution Date; and,

 

(2) the remaining present value will be paid as a life annuity in annual
installments commencing on the first day of January of the second year following
his In-Service Distribution Date.

 

(e) Termination of Employment. Upon the Participant’s termination of employment
or retirement following the election of in-service distributions under this
paragraph 7, the Participant shall continue to receive payments of his benefit
in the form elected at his In-Service Distribution Date.

 

10



--------------------------------------------------------------------------------

(f) Death of Participant. Upon the death of a Participant receiving benefit
payments under this paragraph 7, a spouse’s benefit shall be payable only in the
event the Participant was married to the spouse at the time of the termination
of Participant’s employment by the Company. The benefit payable to the
Participant’s spouse shall be an amount equal to the difference between the
amounts computed under (1) and (2) as follows:

 

(1) an amount equal to 80% of the Participant’s Gross Supplemental Retirement
Benefit determined at the Participant’s In-Service Distribution Date, reduced by
the lump sum benefit amount determined under paragraph 7(d)(1), minus

 

(2) an amount equal to the total of the benefit the Participant’s spouse is
entitled to receive under the Pension Plans determined as of the Participant’s
In-Service Distribution Date.

 

The spouse’s benefit shall be paid to the surviving spouse in annual
installments commencing on the later of the first day on which benefits would
have been payable to the Participant under paragraph 7(d)(2) or the first day of
the first month following the Participant’s death. Such benefit shall continue
until the death or remarriage of the surviving spouse.

 

(g) Limitation of Benefits. In no event shall the payments made to an electing
Participant pursuant to this paragraph 7 be more than the total payments that
Participant would have received pursuant to the Plan had that Participant
actually retired from the Company at the time of the Participant’s paragraph
7(b) election. The Company specifically shall apply this requirement before
making any payments pursuant to paragraph 7(d) and before making any payments
pursuant to paragraphs 7(e) or 7(f).

 

11



--------------------------------------------------------------------------------

8. Non-Compete Provision. A Participant shall not, without the written consent
of the Company, directly or indirectly enter into or in any manner take part in
any business, profession or other endeavor which shall be in competition with
the business of the Company, either as an employee, agent, independent
contractor, owner or otherwise in any state in which the Company is conducting
business.

 

9. Miscellaneous Provisions.

 

(a) No Participant or spouse shall have any right to receive benefits under the
Plan prior to the termination of the Participant’s employment by the Company.

 

(b) In the event of the termination of a Participant’s employment by the Company
prior to his death, disability or retirement, or in the event a Participant
breaches the noncompete provision in paragraph 8, all rights of the Participant
and his spouse and all obligations of the Company under the Plan shall cease.

 

(c) The Plan shall be unfunded for federal income tax purposes and for purposes
of Title I of ERISA. The Plan constitutes a mere promise by the Company to make
future benefit payments. Nevertheless, for the convenience of the Company, a
trust fund may be established to segregate certain assets for the purpose of
paying benefits under the Plan. The Company shall be the beneficial owner of
such assets, and no Participants or Beneficiary shall have any right, title, or
interest in or to any such assets.

 

(d) Benefits payable to or for the benefit of a Participant or Beneficiary shall
not be assignable and shall not be subject to the claims of creditors of such
Participant or Beneficiary.

 

(e) The Company reserves the right at any time to amend, modify or terminate the
Plan, in whole or in part. Any such amendment, modification or termination of
the Plan shall

 

12



--------------------------------------------------------------------------------

be made by a resolution adopted by the Board of Directors and distributed to
Participants within sixty (60) days from the later of the date of adoption or
the effective of such action; provided, however, that the Company shall not
amend the Plan retroactively in such a manner as to deprive any Participant or
Beneficiary of any benefit to the extent that such benefit was accrued and
vested prior to the amendment, modification or termination.

 

(f) A Participant shall not have the power to pledge, transfer, assign,
anticipate, mortgage or otherwise encumber or dispose of in advance any interest
in amounts payable hereunder or any of the payments provided for herein, nor
shall any interest in amounts payable hereunder or in any payments be subject to
seizure for payment of any debts or judgments, or be reached or transferred by
operation of law in the event of bankruptcy, insolvency or otherwise.

 

10. Waiver of Vesting and Benefit Accrual Limitations. The Board may, in its
sole discretion, waive, modify or amend all or any portion of the provisions of
the Plan that have the effect of limiting the amount or the timing of payments
that are to be made under the Plan. Such action by the Board may be made on a
case by case basis or may be made with respect to all Participants.

 

11. Claims Procedure. Any claim by a Participant or his Beneficiary (hereafter
“Claimant”) for benefits shall be submitted to the Committee. The Committee
shall be responsible for deciding whether such claim is within the scope
provided by the Plan (a “Covered Claim”) and for providing full and fair review
of the decision with respect to such claim. In addition, the Committee shall
provide a full and fair review in accordance with ERISA, including without
limitation Section 503 thereof.

 

13



--------------------------------------------------------------------------------

Each Claimant or other interested person shall file with the Committee such
pertinent information as the Committee may specify, and in such manner and form
as the Committee may specify and provide, and such person shall not have any
rights or be entitled to any benefits or further benefits hereunder, as the case
may be, unless such information is filed by the Claimant or on behalf of the
Claimant. Each Claimant shall supply at such times and in such manner as may be
required, written proof that the benefit is covered under the Plan. If it is
determined that a Claimant has not incurred a Covered Claim or if the Claimant
shall fail to furnish such proof as is requested, no benefits or no further
benefits hereunder, as the case may be, shall be payable to such Claimant.

 

Notice of a decision by the Committee with respect to a claim shall be furnished
to the Claimant within ninety (90) days following the receipt of the claim by
the Committee (or within ninety (90) days following the expiration of the
initial ninety (90) day period, in a case where there are special circumstances
requiring extension of time for processing the claim). If special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished by the Committee to the Claimant prior to the
expiration of the initial ninety (90) day period. The notice of extension shall
indicate the special circumstances requiring the extension and the date by which
the notice of decisions with respect to the claim shall be furnished.
Commencement of benefit payments shall constitute notice of approval of a claim
to the extent of the amount of the approved benefit. If such claim is wholly or
partially denied, such notice shall be in writing and worded in a manner
calculated to be understood by the Claimant, and shall set forth (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an

 

14



--------------------------------------------------------------------------------

explanation of why such material or information is necessary; and (iv) an
explanation of the Plan’s claims review procedure. If the Committee fails to
notify the Claimant of the decision regarding his or her claim in accordance
with these “Claims Procedure” provisions, the claim shall be deemed denied and
the Claimant shall then be permitted to proceed with the claims review procedure
provided herein.

 

Within sixty (60) days following receipt by the Claimant of notice of the claim
denial, or within sixty (60) days following the close of the ninety (90) day
period referred to herein, or if the Committee fails to notify the Claimant of
the decision within such ninety (90) day period, the Claimant may appeal denial
of the claim by filing a written application for review with the Committee.
Following such request for review, the Committee shall fully and fairly review
the decision denying the claim. Prior to the decision of the Committee, the
Claimant shall be given an opportunity to review pertinent documents and to
submit issues and comments to the Committee in writing. The decision of the
Committee shall be made within sixty (60) days following receipt by the
Committee of the request for review (or within one hundred and twenty (120) days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing such denied claim). The Committee shall deliver
its decision to the Claimant in writing. If the decision on review is not
furnished within the prescribed time, the claim shall be deemed denied on
review.

 

For all purposes under the Plan, the decision with respect to a claim if no
review is requested and the decision with respect to a claim if review is
requested shall be final, binding and conclusive on all interested parties as to
matters relating to the Plan.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan has been duly amended, restated as of the 24th day
of November, 2003.

 

MEDIA GENERAL, INC.

By

 

/s/ Marshall N. Morton

--------------------------------------------------------------------------------

 

16